LoRING, J.,
delivered the opinion of the court:
This case comes before the court on a general demurrer. The petition sets forth that the claimant is a loyal citizen, residing in Davis county, in the State of Missouri; that on the 25th day of- March, 1863, a permit was granted to him by Major Geperal U. S. Grant to prepare for market cotton grown on the plantation of William H. Harris, of Madison parish, in the State of Louisiana, on such terms as the petitioner and said Harris could agree upon, and that on or about the 28th of March it was agreed upon by them that the petitioner should have one-half of the cotton he should pick, gin, bale, and prepare for market; that afterward and under said agreement the petitioner prepared for market seventy-one bales of cotton, which on the 2d day of July, 1863, in Madison parish, in the State of Louisiana were seized by agents of the treasury, and sold at Memphis, in the State of Tennessee, and the proceeds are held for the use of the United States.
To the petitioner’s claim it is objected on the part of the United States that the State of Louisiana had been declared by the President’s proclamation in a state of insurrection, under the act of July 13, 1861, 12 Stat., 257, and that the proclamation was in full force at the time of the transactions stated, and that by the act cited, all commercial intercourse between the citizens of Louisiana and the citizens of the loyal States was forbidden and unlawful.
And we think the objection must prevail. The transaction between Mr. Harris and the petitioner was certainly a commercial transaction, as it acquired to and vested in the petitioner one-half of the seventy-one bales of cotton; and for such intercourse no license is shown other than the permit of General Grant, and no facts are stated which would give to that, legal effect, and we cannot infer or presume them.
The judgment of the court is that the demurrer be sustained, and the defendants go without day.
Chief Justice Casey dissented.
Judge Peck did not sit in thi3 case.